

117 HR 954 IH: Chinese Research Funds Accounting Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 954IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Ms. Stefanik (for herself, Mr. Gonzalez of Ohio, Mr. Taylor, Mr. Babin, Mr. Perry, Mr. Stewart, Mr. Weber of Texas, Mr. Tiffany, Mr. Gaetz, Mr. Fitzpatrick, Mr. Reschenthaler, Mr. Burchett, Mr. Guest, Mr. LaMalfa, Mr. Jacobs of New York, Mr. Joyce of Ohio, Mr. Cole, Mr. Burgess, and Mr. Griffith) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Comptroller General of the United States to conduct a study on certain Federal funding made available to entities located in the People’s Republic of China or majority owned or controlled by the Chinese Communist Party, and for other purposes.1.Short titleThis Act may be cited as the Chinese Research Funds Accounting Act.2.Study and report(a)StudyThe Comptroller General of the United States shall conduct a study on Federal funding made available to covered entities for research during the study period.(b)Matters To be includedThe study conducted under subsection (a) shall include, to the extent practicable with respect to the study period, an assessment of—(1)the total amount of Federal funding made available to covered entities for research;(2)the total number and types of covered entities to whom such funding was made available;(3)the requirements relating to the awarding, tracking, and monitoring of such funding; (4)any other data available with respect to Federal funding made available to covered entities for research; and(5)other matters the Comptroller General determines appropriate.(c)Briefing on available dataNot later than 120 days after the date of enactment of this Act, the Comptroller General shall brief the Committee on Science, Space, and Technology and the Committee on Foreign Affairs of the House of Representatives and the Committee on Commerce, Science, and Transportation and the Committee on Foreign Relations of the Senate on the data that is available with respect to Federal funding made available to covered entities for research.(d)ReportNot later than 240 days after the date of enactment of this Act, the Comptroller General shall submit to the congressional committees specified in subsection (c) a report on the findings of the study conducted under subsection (a).(e)DefinitionsIn this section:(1)Covered entityThe term covered entity means an entity—(A)located in the People’s Republic of China; or(B)majority owned or controlled by the Chinese Communist Party.(2)Study periodThe term study period means the 5-year period ending on the date of enactment of this Act. 